Horton, J.,
dissenting: I agree with the trial court that the petition should be dismissed. The majority rejects the subdivision claim but finds estoppel to require some measure of maintenance on Garland Road. I would not apply municipal estoppel to this set of facts.
In analyzing the representation element of municipal estoppel, the majority focuses on the town’s grant of a building permit. It suggests that in granting the permit, the town represented that the plaintiffs “were entitled to construct the home, and entitled to all rights reasonably appurtenant to it, including reasonable access.” To say that the granting of a building permit guarantees all appurtenances is an extension of the law I decline to adopt. The majority cites Adams v. Bradshaw, 135 N.H. 7, 599 A.2d 481 (1991) (sewer rights), cert. de*266nied, — U.S. — 112 S.Ct. 1560 (1992); Vachon & Son, Inc. v. Concord, 112 N.H. 107, 289 A.2d 646 (1972) (zoning classification); and Glick v. Town of Ossipee, 130 N.H. 643, 547 A.2d 231 (1988) (roads), for examples of rights appurtenant that are not guaranteed. The permit obviously carried a representation that the plaintiffs had a right to build. It does not follow, however, that the permit also represented that the plaintiffs were entitled to all reasonable appurtenances to their home, or that these appurtenances would continue to exist. Nor would I adopt the theory that a grant of a building permit warrants that all legal conditions for the permit have been met. The fact that frontage on a class V highway was required for the grant of a building permit should not be converted into a representation to the applicant that such frontage exists.
As for the reasonableness of the plaintiffs’ reliance on the town’s representation, this inquiry involves a factual determination that should remain in the province of the trial court. There was sufficient evidence to support the trial court’s decision that the plaintiffs’ reliance was not reasonable. First, the poor physical condition of the road was a good indication that it was not maintained as a class V highway. Second, the trial court could have found that the plaintiffs could not reasonably have relied on the opinion of the selectman or a reading of the building permit, and that they should have inquired further on the status of the road. Although the majority articulates a strong argument for reasonable reliance, under these circumstances it is not our call.
Finally, I am impressed with the town’s argument that there is no mandatory finding of prejudice. Although the plaintiffs invested a substantial sum of money in the improvements, there is no evidence that, upon obtaining a building permit, legal or otherwise, they would not have built on a class VI highway. Some homeowners prefer this access, and much greater sums have been expended under similar conditions. Indeed, RSA 674:41,1(c) specifically provides for such an enterprise. The trial court might well have concluded that the plaintiffs understood the nature of the access to their home, and were simply seeking to improve that access at the town’s expense.
Since I am unwilling to adopt the majority’s view of the scope of the representation tied to the issuance of a building permit, and believe in this case that the issues of reasonable reliance and prejudice are in the proper province of the trial court, I would affirm.
Thayer, J., joins in the dissent.